DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to amendments filed on 01/29/2021.
In the application claims 1-5, and 7-28 are pending. Claim 6 has been cancelled. 
Applicant’s arguments with respect to the motivation to combine the cited references are moot since the primary reference has been changed. Allen has been removed and Floersch is the new primary reference, and Examiner has articulated the rational underpinning.
Applicant’s arguments with respect to amended claim 1 were fully considered, however, the arguments are not persuasive. With respect to, “the blocking assembly does not interfere with guided movement of the portable article in the predetermined first path oppositely to the first direction…” Zaloom’s top plate 430, i.e. claimed blocking assembly, does not interfere with guided movement of the portable device/iPad 110.
With respect to, “the portable article can be slide against the support assembly in a first direction consistently along a predetermined first path from a pre-assembly position into the display position,” Floersch teaches, the portable article (14) can be slid guidingly against the support assembly (10) in a first (downward) direction consistently along a predetermined first path from a pre-assembly position (fig. 9) into the display position (fig. 1). Floersch teaches, “FIGS. 9-10 illustrates the tablet support stand 10 in a portrait orientation with the tablet removed.” See ¶ 0039. Floersch teaches, “[f]rame 20 includes side flanges 22 and 24 sized to accept the width predetermined first path…” 

    PNG
    media_image1.png
    804
    1021
    media_image1.png
    Greyscale

With respect to, the blocking assembly (42) configured so that in the second state, i.e. closed state, the blocking assembly (42) blocks movement of the portable article in the display position along the predetermined first path oppositely to the first direction as would allow separation of the portable article from the support assembly. Floersch teaches, the blocking assembly (42) configured so that in the second state, slid or otherwise oriented in the closed position a lock mechanism may, for example without limitation intended, actuate manually to a locked position, thereby engaging and securing the retention members.” See ¶ 0007. Floersch teaches, “a user positions the tablet between retention members and then locks the tablet to the stand by sliding at least one of the retention members to a closed position. Once in a closed position, the lock retains the retention member in a closed and locked position.” See ¶ 0035.  See Examiner’s annotated Figs. 1 of Floersch shows the claimed “the predetermined first path oppositely to the first direction (upward direction) …” Fig. 1 shows the blocks movement of the portable article (14) by the blocking assembly (42).
Floersch does not show “frame retaining member” (26 and 42) on the side flanges (22 and 24) that defines the predetermined first path. Nonetheless, in an analogous art, Trinh teaches, side flanges 222, comprising a retaining member 232/236 that defines the predetermined first path, See Trinh Fig. 16. Trinh teaches, “[h]ooked section 222 of side arm 142 includes a spacer portion 230 and a return portion 232.” See ¶ 0063.” Trinh teaches, “return portion 232 includes a cutout 234 in a center thereof to define to at least two return prongs 236 spaced from each other.” See ¶ 0064. See Figs 10, 11, 13, and 16. Trinh’s retaining member 232 and 236 further defines the claimed predetermined path in the open position.
It would have been obvious for one of ordinary skilled in the art at the time of invention to modify Floersch and include “frame retaining member” (26 and 42) on the side flanges (22 and 24) that defines the predetermined first path in order to provide security to the portable article 14 even when the support assembly frame is in the open position, and prevent the portable article 14 from fall out of the frame by the frame retaining members (similar to 26 and 42) attached to the side flanges 22 and 24, shown by Trinh in Figs 10, 11, 13, and 16 see Trinh elements 232 and 236. 

Claim Objections
Claims 10-11 are objected to because of the following informalities:  
Claims 10 and 11 are objected because they are dependent of cancelled claim 6. Clearly a typographical error. For the purpose of examination, claims 10 and 11 are dependent of claim 1. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The quotation of 35U.S.C. 103 which forms the basis for all obviousness rejections can be found in the previous Office action.
Claims 1-5, 7-17, and 20-28 are rejected under 35 U.S.C. 103 as being unpatentable over Floersch (US 2015/0292669 A1), in view of Trinh (US 2013/0301216 A1), and further in view of Zaloom (US 2014/0347814 A1).
Consider claim 1, Floersch teaches, a combination of:
a portable article (14) having a body with a peripheral edge, (See Floersch Fig. 1)
(See Floersch Fig. 1)
the support assembly (10) comprising: 
a frame (20) configured to: engage the body so as to support the portable article (14) in a display position (Floersch teaches “a tablet support stand 10 is shown generally including a frame 20” See ¶ 33 and Fig 1), be fixed in relation to a support (34) at a location at which the portable article (14) is displayed (Floersch Fig. 1 shows, the frame 20 to be fixed in relation to supporting friction pads 34 where the tablet 14 displays. Floersch teaches, “Friction pads 34 are applied to the frame 20 and have a reduced coefficient of friction to minimize effects of contact between the frame and tablet and between the slide plate and the frame.” See ¶ 0040.); and 
a blocking assembly (42, 26) changeable between first and second states, (Floersch teaches, second state, i.e. closed position, shown in fig. 1 and 2, first state, i.e. open position, shown in figs 3 and 4. Floersch teaches, “FIG. 3 is a front right perspective view of an electronic tablet support stand in accordance with an embodiment of the invention, illustrating a retention member in an open position to allow removal of the tablet from the stand” See ¶ 0015. “An actuating mechanism 50 (see, for example FIGS. 14 and 15) actuates slide plate 40 from a closed position shown in FIGS. 1-2 to an open position illustrated in FIGS. 3-4.” See ¶ 0037.)

the frame and portable article configured so that with the blocking assembly (42) in the first state: 
(Fig. 3 and 4 shows first state, i.e. open state: the tablet 14 can slid on the apparatus 20 shown in Fig. 3 and 4, i.e. pre-assembly position);

the support assembly (20) configured so that with the blocking assembly (42) in the first state, i.e. open state shown in fig 3, the blocking assembly does not interfere with movement of the portable article moving in the predetermined first path oppositely to the first direction from the display position to away from the support assembly, (Fig. 3 and 4 shows first state, i.e. open state: the tablet 14 can slid out of the apparatus 20 shown in Fig. 3 and 4, retention member 42 does not interfere with movement of the tablet 14. “When in the open position the tablet 14 may be slid so that the edge of the tablet is no longer in contact with the frame retention member 26. Once the tablet is slid out of contact with the retention member 26, the tablet may be pulled away and out of contact with the stand.” See ¶ 0037)

the blocking assembly (42) configured so that in the second state, i.e. closed state, the blocking assembly (42) blocks movement of the portable article (14) in the display position along the predetermined first path oppositely to the first direction as would allow separation of the portable article from the support assembly (10), (Floersch, Figs. 1 and 2 show second state, i.e. closed state: retention member 42 blocks movement of the tablet 14 and the tablet cannot slide out of the apparatus 20. a user positions the tablet between retention members and then locks the tablet to the stand by sliding at least one of the retention members to a closed position. Once in a closed position, the lock retains the retention member in a closed and locked position.” See ¶ 0035.)

With respect to, the portable article (14) can be slid guidingly against the support assembly (10) in a first (downward) direction along a predetermined first path from a pre-assembly position (fig. 9) into the display position (fig. 1), Floersch teaches, the portable article (14) can be slid guidingly against the support assembly (10) in a first (downward) direction consistently along a predetermined first path from a pre-assembly position (fig. 9) into the display position (fig. 1). Floersch teaches, “FIGS. 9-10 illustrates the tablet support stand 10 in a portrait orientation with the tablet removed.” See ¶ 0039. Floersch teaches, “[f]rame 20 includes side flanges 22 and 24 sized to accept the width dimension of the tablet.” Tablet 14 can be slid guidingly against the support stand 10 in a downward direction consistently along a first path from a pre-assembly position shown in figs. 9 and 10 into the display position shown in figs. 1, 3 and 7. See Examiner’s annotated Figs. 1 of Floersch shows the claimed “a first (downward) direction along a predetermined first path…” 

    PNG
    media_image1.png
    804
    1021
    media_image1.png
    Greyscale

With respect to, the portable article (14) in the display position (fig.1) is blocked by the support assembly (40, 42 and 26) against separation from the frame (20) other than by movement oppositely to the first direction (i.e. upward direction) along the predetermined first path, Floersch teaches, “FIGS. 1-4, a tablet support stand 10 is shown generally including a frame 20, slide plate 40… When in the open position the tablet 14 may be slid so that the edge of the tablet is no longer in contact with the frame retention member 26. Once the tablet is slid out of contact with the retention member 26, the tablet may be pulled away and out of contact with the stand.” See ¶ 0037.

With respect to, the blocking assembly (42) configured so that in the second state, i.e. closed state, the blocking assembly (42) blocks movement of the portable article in the display position along the predetermined first path oppositely to the first direction as would allow separation of the portable article from the support assembly. Floersch teaches, the blocking assembly (42) configured so that in the second state, i.e. closed state shown in Fig. 1, the blocking assembly (42) blocks movement of the portable article (14) in the display position along the predetermined first path oppositely to the first direction (i.e. upward direction) as would allow separation of the portable article (14) from the support assembly (20), Floersch teaches, “when the retention members are slid or otherwise oriented in the closed position a lock mechanism may, for example without limitation intended, actuate manually to a locked position, thereby engaging and securing the retention members.” See ¶ 0007. Floersch teaches, “a user positions the tablet between retention members and then locks the tablet to the stand by sliding at least one of the retention members to a closed position. Once in a closed position, the lock retains the retention member in a closed and locked position.” See ¶ 0035.  See Examiner’s annotated Figs. 1 of Floersch shows the claimed “the predetermined first path oppositely to the first direction (upward direction) …” Fig. 1 shows the blocks movement of the portable article (14) by the blocking assembly (42).

Floersch does not show “frame retaining member” (26 and 42) on the side flanges (22 and 24) that defines the claimed predetermined first path. Nonetheless, in an analogous art, Trinh teaches, side flanges 222, comprising a retaining member 232/236 that defines the predetermined first path, See Trinh Fig. 16. Trinh teaches, “[h]ooked section 222 of side arm 142 includes a spacer portion 230 and a return portion 232.” See ¶ 0063.” Trinh teaches, “return portion 232 includes a cutout 234 in a center thereof to define to at least two return prongs 236 spaced from each other.” See 
It would have been obvious for one of ordinary skilled in the art at the time of invention to modify the invention of Floersch and include “frame retaining member” (26 and 42) on the side flanges (22 and 24) of Floersch that defines the predetermined first path in order to provide security to the portable article 14 even when the support assembly frame is in the open position, and thus prevent the portable article 14 to fall out from the frame support assembly by the frame retaining member (similar to elements 26 and 42) attached to the side flanges 22 and 24, shown by Trinh Figs 10, 11, 13, and 16 see Trinh elements 232 and 236. 

With respect to; 
“the blocking assembly does not interfere with guided movement of the portable article in the predetermined first path oppositely to the first direction…” in an analogous art, Zaloom’s top plate 430, i.e. claimed blocking assembly, does not interfere with guided movement of the portable device/iPad 110.
at least a part of the portable article in the pre-assembly position extending beyond the support assembly in a direction opposite to the first direction. Trinh’s element 222 top hooked section of Fig. 13 would pivot parallel to the display plane of the portable device/iPad, and therefore, when in the pre-assembly position part of the portable device/iPad would protrude from the top, nonetheless, Zaloom teaches, at least a part of the portable article (110 tablet) in the pre-assembly position extending beyond 

    PNG
    media_image2.png
    531
    492
    media_image2.png
    Greyscale

It would have been obvious for one of ordinary skilled in the art at the time of invention to modify combination of Floersch-Trinh and design a tablet holder 400 that allows the tablet 110 to remove in a direction oppositely to the first direction so the user can easily remove the tablet 110 without having to disassemble/remove the other section of the tablet holder; therefore, providing convenience to the end-user. 

wherein the frame defines a plurality of U-shaped receptacles each configured to receive a part of the peripheral edge of the body of the portable article, Floersch teaches, the frame (20) has a plurality of U-shaped frame retention member (26) each configured to receive a part of the peripheral edge of the body of the tablet 14, See Fig. 5, 7, and 11. Also see Trinh, Fig. 11-13. Nonetheless, See Fig. 29 and 31 of Zaloom, shows the frame (400) defines a plurality of U-shaped receptacles (420) each configured to receive a part of the peripheral edge of the body of the portable article (110). 

wherein a straight length of the peripheral edge moves into and is guided through and beyond one of the U-shaped receptacles as the portable article moves in the predetermined first path from the pre-assembly position into the display position, Zaloom shows in Figs 29 and 31 that the edges of tablet 110 moves into and is guided through and beyond one of the U-shaped receptacles (420) as the tablet (110)  moves in the predetermined first path (downward) from the pre-assembly position into the display position without any interference from the blocking assembly 430, See Examiner’s annotated Figs. Below.

    PNG
    media_image3.png
    534
    999
    media_image3.png
    Greyscale

Consider claim 2, the combination according to claim 1, Zaloom teaches, wherein the blocking assembly (430) comprises a blocking component (430) that pivots relative to the frame (400) between first (open Fig. 27) and second (closed, Fig. 19) positions, the blocking assembly in the first state with the blocking component (430) in the first position, (See Fig. 27) the blocking assembly (430) in the second state (closed Fig. 19) with the blocking component in the second  position, (closed, Fig. 19).

Consider claim 3, the combination according to claim 2, wherein the portable article (110) has a substantially flat display surface that resides in a reference plane, and the blocking component (430) pivots around an axis that is substantially parallel to the reference plane with the portable article in the display position, and in the first position the blocking component resides entirely below the reference plane, Zaloom teaches, the blocking component (430) pivots around an axis that is substantially parallel to the reference plane and that in the open (first) state the blocking component 430 is in the open (first) position, and resides completely below the display plane, See Figs. 28-30. 

    PNG
    media_image4.png
    512
    340
    media_image4.png
    Greyscale

Consider claim 4, the combination according to claim 2, wherein the support assembly (10) further comprises a locking assembly (80) for releasably maintaining the blocking component (42) in the second position, (i.e. closed position, See Fig 2, “When in the compressed state, spring 54 applies a force against slide plate 40 which may actuate the slide plate 40 to the open position if the lock mechanism 80 is unlocked. Similarly, FIGS. 15 and 17 show the s-spring in a relaxed state when the slide plate 40 

Consider claim 5, the combination according to claim 4, wherein the locking assembly has a locked state (See Fig. 2) and a released state (See Fig. 3), and the locking assembly further comprises a key for changing the locking assembly between the locked and released states, Floersch teaches, “[l]ock mechanism 80 is of suitable known tubular push lock construction and generally comprises a key hole 82 having a uniquely shaped receptacle sized to receive a corresponding key” See ¶ 0044.

Consider claim 7, the combination according to claim 1, wherein first and second of the U-shaped receptacles open towards each other, Floersch teaches, the frame (20) has a plurality of U-shaped frame retention member (26) each configured to open towards each other, See Fig. 5, 7, and 11. Trinh teaches, U shaped elements 222 on each side of the tablet holder open towards each other, See Trinh Fig. 10 and 11. 

Consider claim 8, the combination according to claim 1 wherein first and second of the U-shaped receptacles open respectively in first and second directions disposed at an angle with respect to each other, Trinh teaches, U shaped elements 222 on each side of the tablet holder open at a 90 degree angle from each other, See Trinh Fig. 10 and 11.

Consider claim 9, the combination according to claim 8, wherein the angle is approximately 90°, Trinh teaches, U shaped elements 222 on each side of the tablet holder open at a 90 degree angle from each other, See Trinh Fig. 10 and 11. 
With respect to, “the first and second U-shaped receptacles remained fixed in relationship to each other as the portable article is moved in the predetermined path into the display position.” Trinh’s element 222 top hooked section of Fig. 13 would pivot parallel to the display plane of the portable device/iPad, and therefore the first, 222 hooked section on the side, and second, 222 hooked section on the bottom, U-shaped receptacles are fixed in relationship to each other as the portable article is moved in the predetermined path into the display position. Nonetheless, in an analogous art, Zaloom teaches, the first (the one on the side) and second (the one on the bottom) U-shaped receptacles are fixed in relationship to each other as the portable article (400) is moved in the predetermined path into the display position, See Fig. 29. 

Consider claim 10, the combination according to claim 1, wherein first and second of the U-shaped receptacles have a fixed angular relationship with each other, Trinh teaches, three U shaped receptacle element 222 See Fig. 2, 10, 12, 21. See Zaloom Fig. 31. 

Trinh teaches, three U shaped receptacle element 222 See Fig. 2, 10, 12, 21. Fig. 10 shows two hooked section 222 on each side of the device securement assembly 38 opening towards each other, i.e. the claimed first and second U-shaped receptacles, and a third hooked section 222 on bottom of the device securement assembly 38. The three U-shaped hooked section 222 cooperatively defining a combined U-shaped securement assembly as shown in fig. 11.

It would have been obvious to one of ordinary skilled in the art at the time of invention to modify Floersch and have the three U-shaped hooked section 222 defines a combined U-shaped securement assembly as shown in fig. 11 of Trinh, so the user can easily slide a tablet into device securement assembly and the device securement assembly can hold on to the tablet even before the final hooked section 222 secures the tablet in to a locking position. Therefore, the user won’t risk of having the tablet falling out of the device securement assembly even before the final hooked section 222 secures the tablet.

See Floersch, Fig. 9, the downward path to seat the tablet is a substantially liner path. 

Consider claim 13, the combination according to claim 2, wherein the blocking component (42) defines a U-shaped receptacle (See Fig. 3) into which a part of the peripheral edge of the portable article (14) extends with the portable article in the display position and the blocking component (42) in the second (closed) position, See Floersch Figs. 1-5. 

Consider claim 14, the combination according to claim 2, wherein the blocking component (42) has a portion that overlies the portable article (See Fig. 1 and 2) adjacent the peripheral edge of the portable article (14) with the portable article in the display position (See Fig. 1 and 2) and the blocking component (42 in the second (closed) position, See Floersch Fig. 1, 2, and 5.

Consider claim 15, the combination according to claim 1, wherein the portable article has a power input port and further in combination with a connector (fig. 14) that is operatively connected to the power input port with the portable article in the display position, Floersch teaches, “[t]he frame 20 further includes a cabling conduit 32 that aligns with, for example, a USB port of the tablet to facilitate wired connection between the tablet and a network.” See ¶ 0040 and 0041 and Figs. 9, 10, 14. 

Consider claim 16, the combination according to claim 15, wherein the connector is fixed to the frame and is configured to be operatively connected to the power input port as an incident of the portable article being directed along the predetermined first path into the display position, See Floersch Fig 14 shows that USB connector is attached to the cabling conduit 32 and the tablet 14 configured to be operatively connected to the power input port as the tablet is seated on the frame see Floersch figs. 1, 2, 3. 

Consider claim 17, the combination according to claim 16, wherein the frame defines a U-shaped receptacle that receives a part of the peripheral edge of the body of the portable article with the portable article in the display position and the connector resides within the U-shaped receptacle, See Floersch Figs. 14 and 15 show that USB connector is attached to the cabling conduit 32 and resides within the U-shaped receptacle.

Consider claim 20, the combination according to claim 1, further in combination with a pedestal (100) connected to the support assembly frame (20) and fixed to a support surface for maintaining the article in the display position in an elevated position over a support surface, See Floersch Figs. 1-4 show a base, i.e. claimed pedestal for maintaining the tablet in the display position in an elevated position over a support surface.  See Floersch Fig. 6 shows the base 100 bolted to the surface with the bolts in each corner of base 100. Trinh shows that the “mounting fixture 16 and 18 includes a mounting post or trunk 32 that is selectively received in a corresponding one of mounting sleeves 30” the mounting post 32 in combination with the cover plate 42 act as a pedestal are fixed to a display surface 26. See Trinh ¶ 0042, Fig. 1 and 3. 

Consider claim 21, the combination according to claim 1, wherein the portable article moves within a plane between the preassembly and display positions and the plane does not intersect the blocking assembly with the blocking assembly in the first state, See Floersch Figs. 3. Floersch shows that the tablet can move within a plane between the unseated and seated positions and the plane does not intersect the blocking assembly (26) with the blocking assembly in the open position.

Consider claim 22, the combination according to claim 2, wherein the blocking assembly (42) remains connected to the frame (20) in each of the first (open, fig. 3 and 4) and second (closed figs. 1 and 2) states, See Floersch Figs. 1-4.

Consider claim 23, most limitations of claim 23, has been addressed in the rejections of claims 1 and 2. 
With respect to, the frame having a first article engaging (Trinh hooked section 222) attachment defining a first receptacle, Trinh teaches hooked section 222 on the side attachment defining a first receptacle, See Trinh Fig 10 and 11. Zaloom also teaches a U shaped hooked section on the sides on the tablet holder See Fig. 31. 

    PNG
    media_image5.png
    497
    444
    media_image5.png
    Greyscale

Zaloom teaches, wherein a part of the portable article (edge of the tablet) is movable up to and guidingly into and through the receptacle (see examiner annotated Fig 31 show a U shaped receptacle on the side of the tablet holder) on the first article engaging attachment as the portable article is moved from the pre-assembly position into the display position, See Zaloom Fig. 29. 

    PNG
    media_image6.png
    531
    492
    media_image6.png
    Greyscale


Consider claim 24, the combination according to claim 23, Floersch teaches, wherein the frame (20) and portable article (14) are configured so that with the blocking assembly (42) in the first state (open position) the portable article can be slid guidingly against the support assembly (20) in moving from the pre-assembly position into the display position and the blocking assembly (42) remains connected to the frame in each predetermined first path…” Floersch does not show “frame retaining member” (26 and 42) on the side flanges (22 and 24) that defines the predetermined first path. Nonetheless, in an analogous art, Trinh teaches, side flanges 222, comprising a retaining member 232/236 that defines the predetermined first path, See Trinh Fig. 16. Trinh teaches, “[h]ooked section 222 of side arm 142 includes a spacer portion 230 and a return portion 232.” See ¶ 0063.” Trinh teaches, “return portion 232 includes a cutout 234 in a center thereof to define to at least two return prongs 236 spaced from each other.” See ¶ 0064. See Figs 10, 11, 13, and 16.

Zaloom also teaches, wherein the frame (400) and portable article (110) are configured so that with the blocking assembly (430) in the first state (open position) the portable article can be slid guidingly against the support assembly (400) in the first direction (downward) consistently in a predetermined manner from the pre-assembly position into the display position and the blocking assembly (430) remains connected to the frame in each of the first (Fig. 29-30) and second states (Fig. 20.)

    PNG
    media_image6.png
    531
    492
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    542
    590
    media_image7.png
    Greyscale


Consider claim 25, the combination according to claim 23 wherein the frame has a second article engaging (Trinh element 222, See Zaloom Fig. 31) attachment defining a second receptacle into and through which another part of the portable article (110) moves as the portable article moves from the pre-assembly position into the display position (downward), the first and second receptacles opening towards each other and having a fixed spacing from each other, See Trinh Fig. 10 and 11. Zaloom Fig. 31. 

    PNG
    media_image8.png
    497
    444
    media_image8.png
    Greyscale




    PNG
    media_image9.png
    480
    516
    media_image9.png
    Greyscale


Consider claim 26, the combination according to claim 1 wherein the frame (400) has a flat support surface, See Zaloom Fig. 31, and Floersch Figs 9 and 10,  the peripheral edge (display edge) on the portable article  body (110) has substantially parallel first (right side) and second (left side) spaced edge portions and a third (bottom) edge portion extending between the first and second edge portions and the support assembly has first, second, and third article engaging attachments (See Examiner annotated Fig. 31) that successively engage and captively hold the first, second, and third edge portions against the flat frame support surface as an incident of the portable article moving from the pre-assembly position into the display position, (downward). See Zaloom Figs. 25, 27, 29, and 75, and Floersch Figs 2 and 3,  

    PNG
    media_image10.png
    497
    444
    media_image10.png
    Greyscale

    PNG
    media_image6.png
    531
    492
    media_image6.png
    Greyscale

Consider claim 27, the combination according to claim 11 wherein the combined U-shaped receptacle has a fixed shape and size. See Zaloom Fig, 31, Trinh Figs. 9 and 10. 

Consider claim 28, every limitation of claim 28 has been addressed in the rejection of claim 1.

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Floersch (US 2015/0292669 A1), in view of Trinh (US 2013/0301216 A1), in view of Zaloom (US 2014/0347814 A1), and further in view of Fawcett (US 2013/0241731 A1).
Consider claim 18, the combination according to claim 15, further comprising a power source supply for the portable article that is operatively connected to the connector, in an analogous art, Fawcett teaches, “a merchandise security device for displaying and protecting an item of merchandise from theft.” See ¶ 0008. “security device further includes an alarming power cable routed through the strain relief block and extending between an external source of electrical power and the power input port. In addition, the security device includes an alarm module disposed along the alarming power cable between the external source of electrical power and the strain relief block.” See ¶ 0010. See Fig. 1 and 2. 
It would have been obvious to one of ordinary skilled in the art at the time of invention to modify the combination of Floersch-Trinh-Zaloom and have “the means for electrically connecting the power cable with the power adapter cord, may likewise be eliminated by combining the conventional power cable and the conventional power adapter cord into a single, continuous alarming power cable 40” as suggested by Fawcett. Thus, providing a single cord that accomplishes two functions and thereby reducing the overall cost of the merchandise security device.

Consider claim 19, the combination according to claim 15, further comprising an alarm system that is operatively connected to the connector, the alarm system configured to generate a detectable alarm signal in the event that either: a) the portable article is separated from the frame; or b) the frame is moved beyond a predetermined distance from a display location, Fawcett teaches, “[a]larming power cable 40 electrically connects the electronic item of merchandise M to the external source of electrical power and activates an audible and/or visible alarm in the event that the cable is cut, severed or removed (i.e. unplugged) from the electronic item of merchandise M. As such, alarming power cable 40 may comprise a plurality of conductors disposed within a protective outer sheath 41 in a conventional manner. At least one of the conductors conducts an electrical power signal between the external source of electrical power and a power input port P provided on the electronic item of merchandise M.” See ¶ 0019.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMER S KHAN whose telephone number is (571)270-5146.  The examiner can normally be reached on 9:00 am to 6:00 pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A. Zimmerman can be reached on 571-272-3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMER S KHAN/           Primary Examiner, Art Unit 2683